EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the7th day of December, 2007 and is effective as of the 1st day of January, 2008 (the “Effective Date”), amongSIMMONS BEDDING COMPANY, a Delaware corporation (the “Company”), SIMMONS HOLDCO, INC., a Delaware corporation, (“Holdco”), and STEPHEN G. FENDRICH, an individual resident of the State of Georgia (the “Executive”). WITNESSETH: WHEREAS, the Company and Holdco desire that the Executive accept employment as President and Chief Operating Officer of the Company as of the Effective Date; and WHEREAS, the Company, Holdco and the Executive, each desire to enter into this Agreement and set forth in writing the terms and conditions of the Executive’s employment with the Company; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: SECTION 1.EMPLOYMENT. 1.1.Agreement. The Company hereby agrees to employ the Executive as of the Effective Date as its President and Chief Operating Officer, and the Executive hereby agrees to serve the Company in such capacities, in each case subject to the terms and conditions set forth herein. 1.2.Term. The period of the Executive’s employment under this Agreement shall commence on the Effective Date, and shall continue thereafter for a continuously (on a daily basis) renewing two (2) year term, without any further action by either the Company or the Executive, unless either the Executive or the Company shall provide written notice to the other parties hereto not to renew such term, specifying in such notice the date of such non-renewal, in which case this Agreement shall expire on the date that is two (2) years after the date specified in such non-renewal notice. Notwithstanding the foregoing, this Agreement may be earlier terminated by the Company or the Executive in accordance with the terms of Section 6 below. The date on which termination or expiration of this Agreement is effective pursuant to the provisions of this Section 1.2 or of Section 6 shall be referred to herein as the “Termination Date”.For all purposes of this Agreement, references to the “Term” of the Executive’s employment hereunder shall mean the period commencing on the Effective Date and ending on the Termination Date. SECTION 2.POSITION AND DUTIES. The Executive shall serve as President and Chief Operating Officerof the Company.Executive’s duties and responsibilities as the President and Chief Operating Officer of the Company shall include the day-to-day management and operation of the business, as well as those duties customarily associated with an officer with a similar title, and Executive shall be accountable to, and shall have such additional powers, duties and responsibilities as may from time to time be prescribed by, the Chairman of the Board of Directors of the Company (the “Company Board”) and Chief Executive Officer, the Company Board or the Board of Directors of Holdco (the “Holdco Board”).The Executive shall perform and discharge, faithfully, diligently, competently and in good faith, such duties and responsibilities. The Executive (a) shall devote all of his business time and attention and his best efforts and ability to the business and affairs of the Company and its Subsidiaries and (b) shall not engage in other business activities whether or not compensated during the Term without the prior written consent of the Holdco Board (provided, however, that Executive may devote a reasonable amount of time and attention to the management of his personal affairs and investments or serving as a director or officer of any charitable, religious, civic, educational or trade organizations, so long as such activities, individually or in the aggregate, do not interfere with the performance of the Executive’s duties and responsibilities under this Agreement).The services of the Executive shall be based at the offices of the Company in the Metropolitan Area; provided, however, that the Executive acknowledges that substantial travel will be required because the Company conducts operations and maintains facilities throughout the United States and elsewhere around the world. SECTION 3.COMPENSATION. Subject to all of the terms and conditions hereof and to the performance by the Executive of his duties and obligations to the Company: 3.1.Salary.As compensation for services performed during the Term, the Company shall pay the Executive a salary at a rate of $500,000 per annum or such other amount as may from time to time be established by the Holdco Board (such annual rate of salary in effect from time to time referred to as the “Salary”), payable at regular intervals in accordance with the Company’s normal payroll practices now or hereafter in effect.The Holdco Board may consider and declare from time to time increases in the salary it pays the Executive and thereby increase the Salary. Any and all increases in the Executive’s Salary pursuant to this Section 3.1 shall cause the level of the Executive’s Salary hereunder to be increased by the amount of each such increase for all purposes of this Agreement, and the increased level of Salary as provided in this Section 3.1 shall become the level of the Executive’s Salary for the remainder of the Term unless and until there is a further increase in Salary as provided herein. Except as otherwise provided in this Agreement, the Salary shall be prorated for any period of less than a full fiscal year. 3.2.Annual Bonus. As additional compensation for services hereunder, the Executive shall be eligible for a bonus for each Bonus Year during the Term. The amount of any such bonus shall be determined based upon the achievement of specified levels of operating performance by the Company for such Bonus Year measured by the business plan approved by the Board for such fiscal year (the “EBITDAPerformance”). The target bonus payable for any Bonus Year with respect to the EBITDA Performance shall equal 70%of the Salary.The actual bonus payable for any Bonus Year with respect to the EBITDA Performance shall be computed as set forth on Exhibit A attached hereto and incorporated herein by this reference; provided, however, that the actual bonus payable, if any, in for the fiscal year in which termination occurs shall be determined in accordance with the provisions in Section 7. Any bonus payable under this Section 3.2 is referred to herein as an “Annual Bonus”. For the purpose of calculating Executive’s Annual Bonus for each fiscal year pursuant to this Section 3.2, the target bonus payable with respect to such fiscal year shall equal 70% of Executive’s actual salary earned at Simmons for such year (excluding any special bonuses paid pursuant to Section 3.4 below). 3.3.Current Shares and Additional Stock Options.The parties acknowledge that the Executive currently holds (a) 30,000 Class B Common Stock of Holdco (“Class B Shares”) pursuant to the Amended and Restated Restricted Stock Agreement between the Executive and Holdco (which superseded Simmons Company) dated April 18, 2006, as amended from time to time, and (b) 12,500 Class B Shares pursuant to the Restricted Stock Agreement between the Executive and Holdco (which superseded Simmons Company which superseded THL Bedding Holding Company) dated February 21, 2004, which 12,500 Class B Shares vested upon the sale of Sleep Country USA, Inc. on or about July 24, 2006 (collectively, the “Previous Stock Agreements”).Pursuant to the Previous Stock Agreements, the Executive is a participant in the Second Amended and Restated Simmons Holdco, Inc. Equity Incentive Plan, as amended from time to time (the “Plan”) and has also entered into the Securityholders Agreement between Holdco and Executive dated as of February 9, 2007 (“Securityholders Agreement”) and the Registration Rights Agreement between Holdco and Executive dated as of February 9, 2007 (“Registration Rights Agreement”).Holdco will issue Executive options to purchase an additional 30,000 shares of the Class B Shares under the Plan, which options will be subject to vesting and terms and conditions as provided in the stock option agreement between Holdco and the Executive dated as of the date of issuance (the “Stock Option Agreement”).These options to purchase Class B Shares will be issued after formal approval by the Holdco Board of the same. 3.5.Business Expenses. During the Term, the Executive shall be entitled to receive prompt reimbursement by the Company for all reasonable business expenses incurred by him on behalf of the Company or any of its Subsidiaries or Affiliatesin performing services hereunder; provided, however, that the Executive shall properly account therefor in accordance with requirements for federal income tax deductibility and the Company’s and/or Company Board’s policies and procedures. 3.6.Fringe Benefits.At the election of the Executive and during the Term, the Executive shall be entitled to participate in or receive benefits under any life insurance, health and accident plans, retirement plans and other similar fringe benefit arrangements made generally available by the Company to its executives and key management employees, subject to and on a basis consistent with the terms, conditions and overall administration of such plans and arrangements.The Company acknowledges and agrees that the Executive will continue to participate in and receive benefits under (at the current level) the employee benefit plans which the Executive is currently participating, subject to changes in such plans applicable to all other employees similarly situated.These benefits include an annual executive physical, financial planning, an additional long term disability insurance policy provided at no cost to Executive, and a $1.0 million term life insurance policy, convertible to whole life, which can be assumed by the Executive. Notwithstanding any other arrangements that the Company may make available from time to time to its other executives or key management employees, the Salary, the bonuses payable under this Agreement and participation in the Planas provided in Section 3.3 of this Agreement shall be in lieu of the Executive’s participation in any other bonus, equity incentive or equity-type incentive plans established by the Company, except that the Executive shall be entitled to participate in any supplemental executive retirement plans, “401(k) plans” and profit sharing plans. 3.7.Vacations. During the Term, the Executive shall be entitled to twenty (20) working days of paid vacation in each year and shall also be entitled to all paid holidays given by the Company to its employees. The paid vacation days shall be prorated for any period of service hereunder less than a full year. The Executive shall not be entitled to cash compensation for any vacation time not taken during the Term and shall not be entitled to accrue unused vacation. 3.8.Transportation Stipend. During the Term, the Executive shall be entitled to a stipend of $750 each month to cover expenses associated with transportation, including leasing or owning an automobile; provided, however, that the Executive shall properly account therefor on his federal and applicable state tax returns and related documentation in accordance with the requirements for federal income tax deductibility and the Company’s policies and procedures. SECTION 4.OFFICES; SUBSIDIARIES AND AFFILIATES; INDEMNIFICATION. 4.1.Generally. The Executive agrees to serve during the Term, if elected or appointed thereto, in one or more positions as an officer or director of the Company or any of its Subsidiaries or Affiliates, or as an officer, trustee, director or other fiduciary of any pension or other employee benefit plan of the Company or any of its Subsidiaries or Affiliates. Service in such additional positions will be without additional compensation except for reimbursement of reasonably related business expenses on the same terms as provided elsewhere in this Agreement. 4.2.Indemnification. The Company agrees that in connection with the Executive’s service in additional positions as provided under Section 4.1, the Executive shall be entitled to the benefit of any indemnification provisions in the charter and by-laws of the Company and any of its Subsidiaries and Affiliates for which the Executive serves in such an additional position and any director and officer liability insurance coverage carried by the Company and any of its Subsidiaries and Affiliates for which the Executive serves as an officer or director; provided,however, that this Section 4.2 shall not impose on the Company or any of its Subsidiaries or Affiliates any obligation to include any such indemnification provisions in its charter or by-laws or to maintain any such insurance coverage. SECTION 5.RESTRICTED ACTIVITIES. (A)Executive acknowledges that (1) the Company has separately bargained and paid additional consideration for the restrictive covenants herein; and (2) the Company will provide certain benefits to Executive hereunder in reliance on such covenants in view of the unique and essential nature of the services Executive will perform on behalf of the Company and its Subsidiaries and Affiliates and the great, immediate and irreparable injury that would befall the Company, its Subsidiaries and Affiliates should Executive breach such covenants. (B)Executive further acknowledges that his services are of a special, unique and extraordinary character and that his position with the Company will place him in a position of confidence and trust with employees of the Company and its Subsidiaries and Affiliates and with the Company’s other constituencies and will bring him into close contact with many of the Company’s, its Subsidiaries’ and Affiliates’ Customers, Customer Prospects, Vendors, Trade Secrets, and Confidential Information. (C)Executive further acknowledges that the type and periods of restrictions imposed by the covenants in this Section5 are fair, reasonable and necessary to protect the Company’s legitimate business interests and its Customer, Customer Prospect, and/or Vendor relationships, Trade Secrets, and Confidential Information and that such restrictions will not prevent Executive from earning a livelihood. (D)Having acknowledged the foregoing, Executive covenants and agrees with Company as follows: 5.1.Duty of Confidentiality. Executive agrees that during his employment with the Company and for a period of five (5) years following the termination of such employment for any reason, Executive shall not directly or indirectly divulge or make use of any Confidential Information outside of his employment with the Company (so long as the information remains confidential) without the prior written consent of the Company.Executive shall not directly or indirectly misappropriate, divulge, or make use of Trade Secrets for an indefinite period of time, so long as the information remains a Trade Secret as defined by the DUTSA and/or any other applicable law.Executive further agrees that if he is questioned about information subject to this agreement by anyone not authorized to receive such information, Executive will notify the Company’s General Counsel within 24 hours.Executive acknowledges that applicable law may impose longer duties of non-disclosure, especially for Trade Secrets, and that such longer periods are not shortened by this Agreement. 5.2.Return of Confidential Information And Company Property.Executive agrees to return all Confidential Information and/or Trade Secrets within three (3) calendar days following the termination of his employment for any reason.To the extent Executive maintains Confidential Information and/or Trade Secrets in electronic form on any computers or other electronic devices owned by him, Executive agrees to irretrievably delete all such information and to confirm the fact of deletion in writing within three (3) calendar days following termination of employment with the Company for any reason.Executive also agrees to return all property in his possession at the time of the termination of his employment with the Company, including but not limited to all documents, records, tapes, and other media of every kind and description relating to the Business of the Company and its Customers, Customer Prospects, and/or Vendors, and any copies, in whole or in part, whether or not prepared by you, all of which shall remain the sole and exclusive property of the Company. 5.3.Proprietary Rights.Proprietary Rights shall be promptly and fully disclosed by Executive to the Company’s General Counsel and shall be the exclusive property of the Company as against Executive and Executive’s successors, heirs, devisees, legatees and assigns.Executive hereby assigns to the Company his entire right, title, and interest therein and shall promptly deliver to the Company all papers, drawings, models, data, and other material relating to any of the foregoing Proprietary Rights conceived, made, developed, created or reduced to practice by Executive as aforesaid.All copyrightable Proprietary Rights shall be considered “works made for hire.”Executive shall, upon the Company’s request and at its expense, execute any documents necessary or advisable in the opinion of the Company’s counsel to assign, and confirm the Company’s title in the foregoing Proprietary Rights and to direct issuance of patents or copyrights to the Company with respect to such Proprietary Rights as are the Company’s exclusive property as against Executive and Executive’s successors, heirs, devisees, legatees and assigns under this Section 5.3. or to vest in the Company title to such Proprietary Rights as against Executive and Executive’s successors, heirs, devisees, legatees and assigns, the expense of securing any such patent or copyright, however, to be borne by the Company. 5.4.Non-Competition.Executive covenants and agrees that, during the term of his employment with the Company and for two (2) years after the termination thereof, regardless of the reason for the employment termination, Executive will not, directly or indirectly, anywhere in the Continental United States, on behalf of any Competitive Business serve in a senior executive or similar capacity, whether as owner, partner, investor, consultant, agent, employee or co-venturer, or undertake any planning for any Competitive Business. 5.5.Non-Solicitation of Customers, Customer Prospects, and Vendors.Executive also covenants and agrees that during the term of his employment with the Company and for two (2) years after the termination thereof, regardless of the reason for the employment termination, Executive will not, directly or indirectly, solicit or attempt to solicit any business from any of the Company’s Customers, Customer Prospects, and/or Vendors with whom he had business related contact during the last two (2) years of his employment with the Company. 5.6.Non-Solicitation of Employees.Executive also covenants and agrees that during the term of his employment with the Company and for two (2) years after the termination thereof, regardless of the reason for the employment termination, Executive will not, directly or indirectly, on his own behalf or on behalf of or in conjunction with any person or legal entity, recruit, solicit, or induce, or attempt to recruit, solicit, or induce, any non-clerical employee of the Company with whom Executive had personal contact or supervised while performing his Job Duties, to terminate their employment relationship with the Company. 5.7.No Disparagement.Executive will not make any negative, disparaging or defamatory statement, comment, or remark, directly or indirectly, either in writing or any other medium, regarding the Company, Thomas H. Lee Partners, or any of their respective officers, directors, employees, affiliates, subsidiaries, successors and assigns, compelled truthful testimony under oath being expressly accepted. 5.8.False Claims Representations, Cooperation and Promises.Executive also agrees to disclose to the Company any information he learns concerning any conduct involving the Company that he has any reason to believe may be unlawful.Executive promises to cooperate fully with the Company during and after his employment with the Company in any investigation the Company undertakes into matters occurring during his employment with Company.Executive agrees that, as and when requested by the Company whether during or after his employment with the Company, he will fully cooperate with Company in effecting a smooth transition of his responsibilities to others.If requested by the Company, Executive will promptly and fully respond to all inquiries from the Company and its representatives relating to any claims or lawsuits which relate to matters which occurred during his employment with the Company.If Executive is contacted as a potential witness to any claim or in any litigation at any time, he will notify Company of any such contact or request within one (1) day after learning of it and will permit the Company to take all steps it deems to be appropriate, if any, to prevent his involvement, or to be present during any such discussions.This Section does not prohibit Executive’s participation as a witness to the extent otherwise legally required but does require that Executive provide Company with notice and the opportunity to object and/or participate. 5.9.Outside Activities. The Executive agrees that, during his employment with the Company, he will not undertake any outside activity (except as explicitly allowed pursuant to Section 2), whether or not competitive with the business of the Company or any of its Subsidiaries or Affiliates, that could reasonably give rise to a conflict of interest with his duties and obligations to the Company or any of its Subsidiaries or Affiliates. 5.10.Ownership of Securities. Notwithstanding the provisions set forth herein, the Executive shall have the right to (a) invest in or acquire any class of securities issued by any Person not engaged in a Competitive Business, or (b) acquire as a passive investor (with no involvement in the operations or management of the business) up to 1% of any class of securities which is (i) issued by any Person engaged in a Competitive Business, and (ii) publicly traded on a national securities exchange or over-the-counter market. SECTION 6.TERMINATION.Subject to the respective continuing obligations of the parties hereto, including those set forth in Section 5, the Executive’s employment by the Company hereunder may be terminated prior to the expiration of the Term as follows: 6.1.Death. The Executive’s employment hereunder shall terminate upon his death. 6.2.Incapacity. If the Executive shall have been unable to perform his duties hereunder by reason of any physical or mental illness, injury or other incapacity (a) for any period of sixty (60) consecutive days or (b) for a total of one hundred twenty (120) days in any period of twelve (12) consecutive calendar months, in the reasonable judgment of the Holdco Board, after consultation with such experts, if any, as the Holdco Board may deem necessary or advisable, the Company may terminate the Executive’s employment hereunder by written notice to the Executive. 6.3.Cause. The Company may terminate the Executive’s employment hereunder for Cause at any time upon written notice to the Executive. For purposes of this Agreement, the Company shall have “Cause” to terminate the Executive’s employment hereunder upon:(a) the Executive’s breach of any of his obligations set forth in this Agreement, which breach is not cured within fifteen (15) days after receipt by the Executive of written notice from the Holdco Board of such breach; (b) the Executive’s breach of his fiduciary duties as an officer or director of the Company or any of its Subsidiaries or Affiliates, or as an officer, trustee, director or other fiduciary of any pension or employee benefit plan of the Company or any of its Subsidiaries or Affiliates; or (c) the Executive’s commission of a felony involving fraud, personal dishonesty or moral turpitude (whether or not in connection with his employment). 6.4.Other than for Cause. The Company may terminate the Executive’s employment hereunder other than for Cause at any time upon written notice to the Executive. 6.5.Good Reason. The Executive may terminate the Executive’s employment hereunder for Good Reason at any time upon sixty (60) days’ prior written notice to the Company.In the event of termination of the Executive pursuant to this Section 6.5, the Holdco Board or the Company Board may elect to waive the period of notice or any portion thereof. For the purposes of this Agreement, the Executive shall have “Good Reason” to terminate the Executive’s employment hereunder upon: (a) material diminution in the nature or scope of Executive’s responsibilities, duties or authority, in each case except in the event of termination of the Executive’s employment pursuant to Section 6.1, 6.2, 6.3 or 6.6; provided,however, that the Company’s failure to continue Executive’s appointment or election as a director or officer of any of its Affiliates and any diminution of the business of the Company or any of its Affiliates, including without limitation the sale or transfer of any or all of the assets of the Company or any of its Affiliates, shall not constitute “Good Reason”, or (b) material failure of the Company to provide Executive the Salary and benefits in accordance with the terms of Section 3 hereof. 6.6.Other than for Good Reason. The Executive may terminate his employment hereunder at any time upon sixty (60) days prior written notice to the Company. In the event of termination of the Executive pursuant to this Section 6.6, the Holdco Board may elect to waive the period of notice, or any portion thereof. SECTION 7.COMPENSATION UPON TERMINATION. 7.1.Death. In the event of the Executive’s death during the Term, (a) the Company shall pay or transfer, as the case may be, to the Executive’s designated beneficiary or, if no beneficiary has been designated by the Executive, to his estate, (1) his Salary that is earned and unpaid at the date of death and (2) on the earlier of (i) the date of the release of the audited financial statements of the Company for the Bonus Year during which death occurs or (ii) the date which is one hundred twenty (120) days after the end of such Bonus Year, an amount equal to the product of (x) the Annual Bonus that the Executive would otherwise have earned for such Bonus Year if death had not occurred, multipliedby (y) a fraction, the numerator of which is the number of days from the beginning of such Bonus Year until the date of death and the denominator of which is 365; and (b) Holdco shall have the right to repurchase the Executive’s vested and unvested shares of the Class B Common Stock of Holdco pursuant to the terms of the Previous Stock Agreements and the Stock Option Agreement. 7.2.Incapacity. If the Executive’s employment shall be terminated by reason of his incapacity pursuant to Section 6.2, then (a) the Company shall (1) continue to pay the Executive his Salary, and the Executive shall continue to participate in the employee benefit, retirement, compensation plans and other perquisites as provided in Section 3, through the Termination Date, and (2) pay the Executive on the earlier of (i) the date of the release of the audited financial statements of the Company for the Bonus Year during which termination pursuant to Section 6.2 occurs or (ii) the date which is one hundred twenty (120) days after the end of such Bonus Year, an amount equal to the product of (x) the Annual Bonus that the Executive would otherwise have earned for such Bonus Year if termination pursuant to Section 6.2 had not occurred, multipliedby (y) a fraction, the numerator of which is the number of days from the beginning of such Bonus Year until the date of termination pursuant to Section 6.2 and the denominator of which is 365; and (b) Holdco shall have the right to repurchase the Executive’s vested and unvested shares of the Class B Common Stock of Holdco pursuant to the terms of the Previous Stock Agreements and the Stock Option Agreement. 7.3Cause or Without Good Reason. If the Company shall terminate the Executive’s employment hereunder for Causepursuant to Section 6.3, or the Executive shall terminate the Executive’s employment hereunder without Good Reason pursuant to Section 6.6, the Company shall have no further obligations to the Executive under this Agreement other than the payment of his Salary through the Termination Date. 7.4.Other than for Cause; Good Reason. (a)If the Company shall terminate the Executive’s employment hereunder without Cause pursuant to Section 6.4 or the Executive shall terminate his employment hereunder for Good Reason pursuant to Section 6.5, then: (1) the Company shall pay to the Executive: (A) as soon as reasonably practicable after the Termination Date, his Salary through the Termination Date; (B) as soon as reasonably practicable following the last day of the month in which the Termination Date occurs, his Annual Bonus as described in Section 3.2, subject to thefollowing:For purposes of computing the percentage of Targeted EBITDA which has been achieved pursuant to Exhibit A (the “Applicable Percentage”), the Company shall compare (i) the actual EBITDA achieved from the beginning of the fiscal year in which the Termination Date occurs through the last day of the month in which the Termination Date occurs to (ii) the budgeted EBITDA from the beginning of the fiscal year in which the Termination Date occurs through the last day of the month in which the Termination Date occurs. The amount of the Annual Bonus payable to the Executive under this Section 7.4(a)(1)(B) shall be equal to (x) the applicable percentage of Salary set forth opposite the Applicable Percentage on Exhibit A, multiplied by (y) the Executive's Salary paid or payable from the beginning of the fiscal year in which the Termination Date occurs through the Termination Date; and, (C) for a period of two (2) years after the Termination Date, severance at a rate equal to 100% of his Salary in effect at the time notice of termination is given; (2)Holdco shall have the right to repurchase the Executive’s vested and unvested shares of the Common Stock of Holdco pursuant to the terms of the Previous Stock Agreements and the Stock Option Agreement, Securityholders Agreement and Registration Rights Agreement; and (3)until the earlier to occur of (A) the passage of two (2) years after the Termination Date or (B) the date on which the Executive commences other employment in connection with which the Executive is eligible to receive medical and dental benefits (including self-employment or engaging in an enterprise as a sole proprietor or partner) (the “Benefits Termination Date”), if the Executive was participating in any Company medical, vision and dental plans pursuant to Section 3.6 and subject to any employee contribution applicable to Executive as of the Termination Date,the Company shall contribute to the premium cost of Executive’s coverage and that of Executive’s qualified dependents under its medical, vision, and dental plans at the same rate that it contributes to the premium cost for its active executives and their qualified dependents. (b)The obligations of the Company to the Executive under this Section 7.4 (other than Section 7.4(a)(1)(A)) are conditioned upon the Executive’s signing a release of claims in the form of Exhibit B (the “Release”) within twenty-eight (28) days of the date on which notice of termination is given and upon such Release remaining in full force and effect thereafter. All severance payments under this Section 7.4 will be in the form of salary continuation, payable in accordance with the normal payroll practices of the Company and will begin at the Company’s next regular payroll period following the effective date of the Release, but shall be retroactive to the Termination Date. 7.5.Early Termination of Severance Benefits. If the Executive’s employment hereunder is terminated by the Company without Cause pursuant to Section 6.4 or the Executive shall terminate his employment hereunder for Good Reason pursuant to Section 6.5, and Executive subsequently engages in the activities prohibited by Section 5, then the Company may thereafter immediately terminate and shall not be required to continue on behalf of the Executive or his dependents and beneficiaries any compensation provided for in Section 7.4other than those benefits that the Company may be required to maintain for the Executive under applicable law. 7.6.Continuation of Health Care Benefits. If Executive was enrolled in the Company’s medical, vision, and/or dental plans as of the Termination Date, then upon the expiration of the Company’s obligations pursuant to this Section 7 with respect to such medical, vision and/or dental benefits, the Executive may elect to continue Executive’s participation and that of Executive’s qualified dependents in those plans for the remainder of the COBRA period, if any, by paying the full premium cost plus an administrative fee, without regard to any provision of this Agreement. 7.7.Post-Termination Obligations Generally. Except as expressly set forth in this Section 7, and in the Previous Stock Agreements, the Stock Option Agreement, the Securityholders Agreement and Registration Rights Agreement, the Company and Holdco shall have no further obligations to the Executive following expiration of the Term, and performance by the Company and/or Holdco of any obligation specifically provided in this Section 7 shall constitute full settlement of any claim that the Executive may have on account of such termination against the Company and/or Holdco or their respective Subsidiaries and Affiliates and all of their respective past and present officers, directors, stockholders, controlling Persons, employees, agents, representatives, successors and assigns and all other others connected with any of them, both individually and in their official capacities. 7.8.Payments after Death. Should the Executive die after the termination of his employment with the Company while any amounts are payable to him hereunder, this Agreement shall inure to the benefit of and be enforceable by Executive’s executors, administrators, heirs, distributees, devisees and legatees, and all amounts payable hereunder shall be paid in accordance with the terms of this Agreement to Executive’s devisee, legatee or other designee or, if there is no such designee, to his estate. SECTION 8.CONFLICTING AGREEMENTS.The Executive hereby represents and warrants that the execution of this Agreement and the performance of the Executive’s obligations hereunder will not breach or be in conflict with any other agreement to which the Executive is a party or by which the Executive is bound and that the Executive is not now subject to any covenants against competition, non-solicitation or similar covenants that would affect the performance of the Executive’s obligations hereunder or would restrict the Company in its operations, including hiring any additional executives.The Executive has provided the Company with true and correct copies of all agreements that remain binding between the Executive and the Executive’s former employer or employers and any similar agreements governing the Executive’s rights and obligations relating to any former employer. The Executive will not disclose to or use on behalf of Holdco or the Company any confidential or proprietary information or trade secrets of a third party without such party’s consent. SECTION 9.WITHHOLDING.Except as otherwise expressly provided, all payments made by the Company under this Agreement shall be net of any tax or other amounts required to be withheld by the Company under any applicable law or legal requirement. SECTION 10.NOTICES. All notices, requests and demands to or upon the parties hereto to be effective shall be in writing, by facsimile, by overnight courier or by registered or certified mail, postage prepaid and return receipt requested, and shall be deemed to have been duly given or made upon: (a) delivery by hand, (b) one business day after being sent by nationally recognized overnight courier; or (c) in the case of transmission by facsimile, when confirmation of receipt is obtained. Such communications shall be addressed and directed to the parties as follows (or to such other address as either party shall designate by giving like notice of such change to the other party): If to the Executive: Stephen G. Fendrich If to the Company: Simmons Holdco, Inc. One Concourse Parkway, Suite 800 Atlanta, Georgia, 30328 Attention: Chief Executive Officer, General Counsel and Executive Vice President – Human Resources Facsimile: (770) 206-2669 with copies to: Thomas H. Lee Partners, L.P. 75 State Street Boston, MA 02109 Attention:Scott A. Schoen Todd M. Abbrecht George Taylor Facsimile: (617) 227-3514 and Weil, Gotshal & Manges, LLP 100 Federal Street, 34th Floor Boston, Massachusetts02110 Attention: James Westra, Esq. Facsimile: (617) 772-8333 SECTION 11.DEFINITIONS; CERTAIN RULES OF CONSTRUCTION. Certain capitalized terms are used in this Agreement with the specific meanings defined below in this Section 11. Except as otherwise explicitly specified to the contrary or unless the context clearly requires otherwise, (a) the capitalized term “Section” refers to sections of this Agreement, (b) the capitalized term “Exhibit” refers to exhibits to this Agreement, (c) references to a particular Section include all subsections thereof, (d) the word “including” shall be construed as “including, without limitation”, and (e) references to “$” mean United States dollars. 11.1.“Affiliate” shall mean (a) any Person directly or indirectly controlling, controlled by or under direct or indirect common control with the Company (or other specified Person), (b) any other Person which, together with its Affiliates (as defined in clause (a) above), shall, directly or indirectly, own beneficially or control the voting of at least 10% of the ownership interest in the Company (or other specified Person) and (c) any other Person of which the Company (or other specified Person) and its Affiliates (as defined in clauses (a) and (b) above) shall, directly or indirectly, own beneficially or control the voting of at least 10% of any class of outstanding capital stock or other evidence of beneficial interest or of any interest as a general partner or joint venturer. 11.2.“Agreement” is defined in the Preamble to this Agreement. 11.3.“Annual Bonus” is defined in Section 3.2. 11.4.“Benefits Termination Date” is defined in Section 7.4(a)(3). 11.5.“Bonus Year” means the fiscal year of the Company, provided, however, that in the event the fiscal year of the Company is changed, any calculations made under Section 3.2 and Exhibit A hereto shall be proportionately adjusted as the Board, in its sole and absolute discretion, shall deem appropriate. 11.6.“Business of the Company” means the highly competitive business of developing, manufacturing, marketing, distributing, and/or selling sleep products, including mattresses, foundations, changing pads and covers, and bedding components for the same. 11.7.“Cause” is defined in Section 6.3. 11.8.“Common Stock” means the common stock, $.01 par value, of Holdco. 11.9“Class B Shares” is defined inSection 3.3 11.10.“Company” is defined in the preamble to this Agreement. 11.11.“Company Board” is defined in Section 2. 11.12.“Competitive Business” means any firm, partnership, joint venture, corporation and/or any other entity and/or person, including but not limited to Sealy Corporation, Serta International, Spring Air Company, Select Comfort Corporation, Tempur-Pedic International, Inc., King Koil Licensing Company, Inc., and/or any licensee of such entity, that develops, manufactures, markets, distributes, and/or sells any of the sleep products described in Section 11.6. 11.13.“Confidential Information” means information about the Company and its Customers, Customer Prospects, and/or Vendors that is not generally known outside of the Company, which you will learn of in connection with your employment with the Company.Confidential Information may include, without limitation: (1) the terms of this Agreement, except as necessary to inform a subsequent employer of the restrictive covenants contained herein and/or your attorney, spouse, or professional tax advisor and, even as to such a person, only if the person agrees to honor this confidentiality requirement; (2) the Company’s business policies, finances, and business plans; (3) the Company’s financial projections, including but not limited to, annual sales forecasts and targets and any computation(s) of the market share of Customers and/or Customer Prospects; (4) sales information relating to the Company’s product roll-outs; (5) customized software, marketing tools, and/or supplies that you may be provided access to by the Company and/or may create; (6) the identity of the Company’s Customers, Customer Prospects, and/or Vendors (including names, addresses, and telephone numbers of Customers, Customer Prospects, and/or Vendors); (7) any list(s) of the Company’s Customers, Customer Prospects, and/or Vendors; (8) the account terms and pricing upon which the Company obtains products and services from its Vendors; (9) the account terms and pricing of sales contracts between the Company and its Customers; (10) the proposed account terms and pricing of sales contracts between the Company and its Customer Prospects; (11) the names and addresses of the Company’s employees and other business contacts of the Company; and (12) the techniques, methods, and strategies by which the Company develops, manufactures, markets, distributes, and/or sells any of the sleep products described in Section 11.6. 11.14.“Customers” means any firm, partnership, corporation and/or any other entity and/or person that purchased or purchases from the Company any of the sleep products described in Section 11.6. 11.15.“Customer Prospects” means any firm, partnership, corporation and/or any other entity and/or person reasonably expected by the Company to purchase from the Company any of the sleep products described in Section 11.6. 11.16.“$” is defined in the introductory paragraph to this Section 11. 11.17.“EBITDA Performance” is defined in Section 3.2. 11.18.“Effective Date” is defined in the preamble. 11.19.“Executive” is defined in the preamble. 11.20.“Exhibit” is defined in the introductory paragraph to this Section 11. 11.21.“Good Reason” is defined in Section 6.5. 11.22.“including” is defined in the introductory paragraph to this Section 11. 11.23.“Holdco” means Simmons Holdco, Inc., a Delaware corporation. 11.24.“Holdco Board” is defined in Section 2. 11.25.“Metropolitan Area” means the Atlanta, Georgia metropolitan area. 11.26.“Person” means any individual, partnership, corporation, association, trust, joint venture, limited liability company, unincorporated organization or entity, and any government, governmental department or agency or political subdivision thereof. 11.27.“Plan” is defined in Section 3.3. 11.32.“Previous Stock Agreements” is defined in Section 3.3. 11.28.“Products” means all products planned, researched, developed, tested, manufactured, sold, licensed, leased or otherwise distributed or put into use by the Company or any of its Subsidiaries or Affiliates, together with all services provided or planned by the Company or any of its Subsidiaries or Affiliates, during the Executive’s employment. 11.29.“Proprietary Rights” means any and all inventions, discoveries, developments, methods, processes, compositions, works, supplier and customer lists (including information relating to the generation and updating thereof), concepts, and ideas (whether or not patentable or copyrightable) conceived, made, developed, created, or reduced to practice by Executive (whether at the request or suggestion of the Company or otherwise, whether alone or in conjunction with others, and whether during regular hours of work or otherwise) prior to or during Executive’s, which may be directly or indirectly useful in, or related to, the Business of the Company or any business or products contemplated by the Company while Executive was or is an employee, officer, or director of the Company. 11.30.“Release” is defined in Section 7.4(b). 11.31.“Registration Rights Agreement” is defined in Section 3.3. 11.32.“Salary” is defined in Section 3.1. 11.33.“Section” is defined in the introductory paragraph to this Section 11. 11.34.Securityholders Agreement” is defined in Section 3.3. 11.35.“Stock Option Agreement” is defined in Section 3.3. 11.36.“Subsidiary” means any Person of which the Company (or other specified Person) shall, directly or indirectly, own beneficially or control the voting of at least a majority of the outstanding capital stock (or other shares of beneficial interest) entitled to vote generally or at least a majority of the partnership, joint venture or similar interests, or in which the Company (or other specified Person) or a Subsidiary thereof shall be a general partner or joint venturer without limited liability. 11.37.“Term” is defined in Section 1.2. 11.38.“Termination Date” is defined in Section 1.2. 11.39.“Trade Secret” means Confidential Information which meets the additional requirements of the Delaware Uniform Trade Secrets Act (“DUTSA”), 6 Del. Code Ann. §§ 2001-2011, and/or under any other applicable law. 11.40.“Vendors” means any individual and/or entity that provided goods and services to the Company. SECTION 12.MISCELLANEOUS.
